Exhibit 10.1

 

FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

Dated as of August  7, 2009

 

between

 

HILAND HOLDINGS GP, LP

 

as Borrower

 

and

 

THE SECURITY NATIONAL BANK OF ENID

 

as Lender

 

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED SENIOR SECURED
CREDIT AGREEMENT

 

This First Amended and Restated Senior Secured Credit Agreement is made,
executed and delivered effective as of August 7, 2009 (this “Agreement”), by and
between HILAND HOLDINGS GP, LP, a Delaware limited partnership (the “Borrower”),
and THE SECURITY NATIONAL BANK OF ENID, a national bank association (“SNB”).

 

W I T N E S S:

 

WHEREAS, SNB, concurrently with the execution of this Agreement, has acquired
from MidFirst Bank (and its assignees) (i) that certain promissory note (or
notes) of Borrower payable to MidFirst Bank (the “Note” or “Notes”), such Note
or Notes having been issued by Borrower pursuant to that certain Senior Secured
Credit Agreement dated as of September 26, 2006 and entered into by Borrower and
MidFirst Bank (the “Existing Credit Agreement”), (ii) the Existing Credit
Agreement, and (iii) all Loan Document (as defined in the Existing Credit
Agrrement), including the Note or Notes, pertaining to the credit facility
provided for in the Existing Credit Agreement; and

 

WHEREAS, the Existing Credit Agreement provided for an original credit facility
to Borrower in the original amount of $25,000,000, and the Borrower, subsequent
to the date of the Existing Credit Agreement, voluntarily reduced the credit
facility to $10,000,000 as evidenced by Borrower’s letter to MidFirst Bank dated
May 12, 2009, and further voluntarily reduced the credit facility from
$10,000,000 to $3,000,000 as evidenced by Borrower’s letter to MidFirst Bank
dated August 4, 2009; and

 

WHEREAS, the Borrower has requested SNB amend, renew and restate the existing
(which has a current outstanding principal balance of $1,204,616.71) so as to
provide for a maximum term credit facility of $3,000,000, and SNB is willing to
do so upon the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, this Agreement amends, restates and renews the original Credit
Agreement between Borrower and MidFirst Bank dated as of September 25, 2006, as
amended;

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party hereto
agrees as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 


SECTION 1.01.  CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Advance” means an advance of funds by SNB to the Borrower pursuant to the Term
Loan.

 

--------------------------------------------------------------------------------


 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be:

 

(a)           “controlled by” any other Person if such other Person possesses,
directly or indirectly, power: (i) to vote 10% or more of the securities having
at the time of any determination hereunder voting power for the election of
directors of such Person; or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; or

 

(b)           “controlled by” or “under common control with” such other Person
if such other Person is the executor, administrator, or other personal
representative of such Person.

 

Without limitation, each unit holder holding 10% or more of the securities of
the Borrower and each Subsidiary of the Borrower and each subsidiary of any
subsidiary of the Borrower shall be considered an Affiliate of the Borrower.

 

“Applicable Rate” means the rate of interest charged on the Loan, which is
National Prime Rate plus one percent (1%), but in no event less than five
percent (5%), to be adjusted as changes occur in the National Prime Rate.

 

“Borrowing” means a borrowing of an Advance made by SNB pursuant to
Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close.

 

“Capital Expenditures” means material payments for assets that will benefit more
than one accounting period, as determined in accordance with GAAP.

 

“Capitalized Lease” means any lease of real or personal property to the Borrower
or any Subsidiary that is or should be capitalized on the balance sheet of such
Person in accordance with GAAP, together with any other lease to such Person
which is in substance a financing lease, including, without limitation, any
lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.

 

“Cash Equivalents” means obligations issued by the United States government or
any agency thereof, and negotiable bank certificates of deposit and bankers’
acceptances issued and payable in the United States; in any case maturing not
later than one year after issuance.

 

“Cash Interest Expense” means for any Person for any period, total cash interest
expense (including without limitation that attributable to Capitalized Lease
obligations) of such Person for such period with respect to all outstanding Debt
of such Person (including, without limitation,

 

3

--------------------------------------------------------------------------------


 

all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing.

 

“Change in Control” shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or two or more
persons acting in concert, (i) is or becomes, directly or indirectly, the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
securities of the Borrower that represent 33% or more of the combined voting
power of the Borrower’s then outstanding securities, or (ii) acquires the power
(whether or not exercised) to elect a majority of the members of the Borrower’s
Board of Directors.

 

“Consolidated” refers to the consolidation of accounts (including without
limitation those of the Borrower and its Subsidiaries) in accordance with GAAP.

 

“Consolidated Cash Flow” means the cash flow available to the Borrower
including, without limitation, management fees paid to the Borrower, dividends
paid to the Borrower and amounts available from Subsidiaries to be paid as
dividends to Borrower under surplus debentures or under sale/leaseback
transactions during such period all determined in each case without duplication,
and all determined in accordance with GAAP.

 

“Consolidated Net Worth” means the sum of the shareholders’ equity of the
Borrower and its Consolidated Subsidiaries (excluding unrealized portfolio gains
and losses), calculated in accordance with GAAP, but any capital units that are
redeemable shall not be counted toward unitholders’ equity.

 

“Consolidated Total Debt” means at any date, the aggregate principal amount of
all Debt of the Borrower and its Subsidiaries at such date, determined in
accordance with GAAP.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distributions upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, unit purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received.  The
amount of any Person’s obligation under any Contingent Liability shall (subject
to any limitation set forth therein) be deemed to be the lesser of (i) the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the Debt,

 

4

--------------------------------------------------------------------------------


 

obligation or other liability guaranteed or supported thereby or (ii) the
maximum stated amount so guaranteed or supported.

 

“Contractual Obligation” means, relative to any Person, any obligation,
commitment or undertaking under any agreement or other instrument to which such
Person is a party or by which it or any of its property is bound or subject.

 

“Controlled Group” means the Borrower and any corporation, trade or business
that is, along with the Borrower, a member of a controlled group of corporations
or a controlled group of trades or businesses as described in sections
414(b) and 414(c), respectively, of the Code or in section 4001 of ERISA.

 

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued, and bankers’ acceptances issued for the
account of such Person; (d) all obligations in respect of Capitalized Leases of
such Person; (e) whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services; (f) Debt of such Person secured by a Lien on property
owned or being purchased by such Person (including Debt arising under
conditional sales or other title retention agreements) whether or not such Debt
is limited in recourse (it being understood, however, that if recourse is
limited to such property, the amount of such Debt shall be limited to the lesser
of the face amount of such Debt and the fair market value of all property of
such Person securing such Debt); (g) any Debt of another Person secured by a
Lien on any assets of such first Person, whether or not such Debt is assumed by
such first Person (it being understood that if such Person has not assumed or
otherwise become personally liable for any such Debt, the amount of the Debt of
such person in connection therewith shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (h) any Debt of a partnership in which such Person is a
general partner unless such Debt is nonrecourse to such Person; and (i) all
Contingent Liabilities of such Person; except that Debt shall not include
(x) unsecured current liabilities incurred in the ordinary course of business
and paid within 90 days after the due date (unless contested diligently in good
faith by appropriate proceedings and, if requested by the Lender, reserved
against in conformity with GAAP) other than liabilities that are for money
borrowed or are evidenced by bonds, debentures, notes or other similar
instruments or (y) any obligations of such Person under any Primary Policy.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
promulgated thereunder

 

5

--------------------------------------------------------------------------------


 

and under the Internal Revenue Code, in each case as in effect from time to
time.  References to sections of ERISA also refer to successor sections.

 

“ERISA Event” means, with respect to the Borrower or any Subsidiary, (a) a
Reportable Event (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under regulations issued under section 4043 of ERISA),
(b) the withdrawal of the Borrower or any Affiliate from a Plan during a plan
year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA if such withdrawal would have a Material Adverse Effect on
the Borrower, or on the Borrower and its Subsidiaries taken as a whole, (c) the
filing of a notice of intent to terminate a Plan under a distress termination or
the treatment of a Plan amendment as a distress termination under section
4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan by the
PBGC under section 4042 of ERISA, (e) the failure to make required contributions
which would result in the imposition of a Lien under section 412 of the Code or
section 302 of ERISA, or (f) any other event or condition which might reasonably
be expected to constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary.

 

“Existing Indebtedness” means the Debt of the Borrower or any Subsidiary
reflected on Schedule 1.1 attached hereto.

 

“Financial Statements” means the financial statements referred to in
Section 5.01(a).

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

6

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Late Charge” has the meaning specified in Section 2.04.

 

“Law” means all ordinances, statutes, rule, regulations, orders, injunctions,
policies, writs or decrees of any Governmental Authority or political
subdivision or agency thereof or any court or similar entity or tribunal
established by any thereof.

 

“Lenders” means SNB and each Person that executes and delivers to SNB a
participation agreement acceptable to SNB and becomes a party to this Agreement,
as contemplated by the terms of Section 7.07(a).  SNB and each such other Person
shall be considered Lenders only so long as they retain interests herein.

 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

 

“Loan Documents” means this Agreement, the Note, each Notice of Borrowing, each
Guaranty, the Assignment Agreement, the Pledge Agreement, each Security
Agreement, and all other agreements, instruments, certificates, financing
statements, documents, schedules or other written indicia delivered by the
Borrower or any of its Subsidiaries or any other Person in connection with any
of the foregoing.

 

“Loan” means the Term Loan.

 

“Material Adverse Effect” means, the occurrence of an event (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), which has or could reasonably be expected to have
a materially adverse effect on (a) the assets, business, financial condition or
operations of the Borrower and its Subsidiaries taken as a whole; or (b) the
ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or (c) the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document that by its terms purports to bind the Borrower or any Subsidiary.

 

“Material Subsidiary” means (a) each other Subsidiary of the Borrower and
Subsidiary of Subsidiaries of the Borrower that either (i) as of the end of the
most recently completed Fiscal Year of the Borrower for which audited financial
statements are available, has assets that exceed 10% of the total Consolidated
assets of the Borrower and all its Subsidiaries as of the last day of such
period or (ii) for the most recently completed Fiscal Year of the Borrower for
which audited

 

7

--------------------------------------------------------------------------------


 

financial statements are available, has revenues that exceed 10% of the
Consolidated revenue of the Borrower and all of its Subsidiaries for such
period.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in section
4001(a)(3) of ERISA, and to which the Borrower or any of the Subsidiaries is
making, or is obligated to make, contributions, or has made, or has been
obligated to make, contributions.

 

“National Prime Rate” shall mean the annual rate of interest, from day to day,
as published in the Wall Street Journal, Eastern Edition, Money Rates section
(or, if no longer available or published, a similar publication) and designated
as the Prime Rate, which is the base rate on corporate loans at large U.S. money
center commercial banks, or if two (2) such rates are published, the higher of
the two (2) rates.

 

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations as determined in accordance with GAAP.

 

“Net Worth” means the sum of the shareholders’ equity of the Borrower and its
Consolidated Subsidiaries, calculated in accordance with GAAP, but any capital
units that are redeemable shall not be counted toward shareholders’ equity.

 

“Note” means the Term Loan Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.01(c).

 

“Obligations” means shall mean the obligations of the Borrower:

 

(a)           to pay the principal, interest, commitment fees and any other
liabilities of the Borrower to SNB under this Agreement and the other Loan
Documents in accordance with the terms thereof;

 

(b)           to reimburse SNB, on demand, for all of SNB’s expenses and costs,
including, without limitation, the reasonable fees and expenses of its counsel,
in connection with the negotiation, preparation, administration, amendment,
modification, or enforcement of this Agreement and the documents required
hereunder.

 

“Operating Lease” means any lease of real or personal property to the Borrower
or any Subsidiary that is not a Capitalized Lease.

 

“Organization Documents” means, for any corporation or cooperative, the
certificate or articles of incorporation, the bylaws, any certificate of
determination or instrument relating to the rights of preferred shareholders of
such corporation, any shareholder rights agreement, and all applicable
resolutions of the board of directors (or any committee thereof) of such
corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

8

--------------------------------------------------------------------------------


 

“Permitted Investment” means, at any time:

 

(a)           any evidence of Debt issued or guaranteed by the United States
Government;

 

(B)           COMMERCIAL PAPER, MATURING NOT MORE THAN ONE YEAR FROM THE DATE OF
ISSUE, WHICH IS ISSUED BY (I) A CORPORATION (EXCEPT AN AFFILIATE OF THE
BORROWER) RATED AT LEAST A-2 BY S&P, P-2 BY MOODY’S OR D-2 BY DUFF & PHELPS
CREDIT RATING COMPANY, OR (II) ANY LENDER (OR ITS HOLDING COMPANY);

 

(C)           ANY CERTIFICATE OF DEPOSIT OR BANKERS’ ACCEPTANCE OR EURODOLLAR
TIME DEPOSIT, MATURING NOT MORE THAN THREE YEARS AFTER THE DATE OF ISSUE, WHICH
IS ISSUED BY EITHER (I) A FINANCIAL INSTITUTION WHICH IS RATED AT LEAST BBB+ BY
S&P OR DUFF & PHELPS CREDIT RATING COMPANY OR BAA1 BY MOODY’S OR 3 OR ABOVE BY
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS, OR (II) ANY LENDER;

 


(D)           ANY REPURCHASE AGREEMENT WITH A TERM OF ONE YEAR OR LESS WHICH
(I) IS ENTERED INTO WITH (A) ANY LENDER, OR (B) ANY OTHER COMMERCIAL BANKING
INSTITUTION OF THE STATURE REFERRED TO IN CLAUSE (C)(I), AND (II) IS SECURED BY
A FULLY PERFECTED LIEN IN ANY OBLIGATION OF THE TYPE DESCRIBED IN ANY OF CLAUSES
(A) THROUGH (C) THAT HAS A MARKET VALUE AT THE TIME SUCH REPURCHASE AGREEMENT IS
ENTERED INTO OF NOT LESS THAN 100% OF THE REPURCHASE OBLIGATION OF SUCH LENDER
(OR OTHER COMMERCIAL BANKING INSTITUTION) THEREUNDER;


 


(E)           INVESTMENTS IN MONEY MARKET FUNDS THAT INVEST SOLELY IN PERMITTED
INVESTMENTS DESCRIBED IN CLAUSES (A) THROUGH (D);


 


(F)            INVESTMENTS IN SHORT-TERM ASSET MANAGEMENT ACCOUNTS OFFERED BY
ANY LENDER FOR THE PURPOSE OF INVESTING IN LOANS TO ANY CORPORATION (OTHER THAN
AN AFFILIATE OF THE BORROWER) ORGANIZED UNDER THE LAWS OF ANY STATE OF THE
UNITED STATES OR OF THE DISTRICT OF COLUMBIA AND RATED AT LEAST A-1 BY S&P OR
P-1 BY MOODY’S;


 


(G)           INVESTMENTS IN NON-EQUITY SECURITIES WHICH ARE RATED AT LEAST BBB
BY S&P OR DUFF & PHELPS CREDIT RATING COMPANY OR BAA3 BY MOODY’S OR 2 OR ABOVE
BY THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS, PROVIDED THAT THE VALUE
OF SUCH INVESTMENTS HELD BY THE BORROWER OR BY ANY SUBSIDIARY THAT HAVE ANY OF
THE LOWEST OF SUCH RATINGS DOES NOT EXCEED TEN PERCENT (10%) OF THE VALUE OF ALL
PERMITTED INVESTMENTS HELD BY SUCH PERSON, DETERMINED IN ACCORDANCE WITH GAAP,
AS APPLICABLE;


 


(H)           INVESTMENT IN EQUITY SECURITIES, INCLUDING COMMON AND SUBORDINATED
UNITS, LIMITED TO 10% OF THE CONSOLIDATED ASSETS;


 


(I)            INVESTMENTS IN NON-EQUITY SECURITIES WHICH ARE NOT RATED BUT ARE
DETERMINED BY THE BORROWER’S INVESTMENT MANAGERS TO BE OF COMPARABLE QUALITY TO
INVESTMENTS PERMITTED UNDER CLAUSE (G); PROVIDED, HOWEVER, THAT AS PROMPTLY AS
PRACTICABLE UPON RECEIPT OF A WRITTEN NOTICE FROM SNB STATING THAT AN INVESTMENT
IS NOT PERMITTED UNDER THIS CLAUSE (I), THE BORROWER SHALL SELL SUCH INVESTMENT;
AND


 


9

--------------------------------------------------------------------------------



 


(J)            INVESTMENTS IN THE CAPITAL UNITS OR PREFERRED EQUITY INTERESTS
ISSUED BY A MATERIAL SUBSIDIARY, PROVIDED THAT ALL ASSETS THEREOF ARE INVESTED
SOLELY IN PERMITTED INVESTMENTS DESCRIBED IN CLAUSES (A) THROUGH (I).


 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any “employee pension benefit plan,” as such term is defined in
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Plan),
and as to which any entity in the Controlled Group has or may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of section 4063 of ERISA for any time within the
preceding five years or by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.

 

“Pledge Agreement” has the meaning specified in Section 3.01(g).

 

“Pledged Collateral Market Value” means the cumulative value of the following in
each case owned by the Borrower and its Subsidiaries: (a) the Hiland Common
Units (as defined in Section 3.01 (g)(i) below), (b) the Hiland Subordinated
Units (as defined in Section 3.01 (g)(i) below) and (c) any assets acquired
after the Closing Date in which a security interest has been granted to Lender
and perfected, in each case, pursuant to the terms hereof. For purposes of this
definition, the value of (i) the Hiland Common Units on any date shall be the
closing price for such Hiland Common Units as reflected on the NASDAQ securities
exchange on such date, (ii) the Hiland Subordinated Units on any date shall be
deemed to equal 85% of the value of the Hiland Common Units on such date and
(iii) the assets referred to in clause (c) above shall be the fair market value
of such assets as reasonably valued by Lender and subject to third-party
verification as deemed necessary by the Administrative Agent.

 

“Quarterly Statement” means a quarterly financial statement that otherwise meets
the requirements set forth in the definition of “Annual Statement.”

 

“Requirement of Law” for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other governmental authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Security Agreement” has the meaning specified in Section 3.01.

 

“Senior Debt” means the Obligations.

 

“Senior Debt Leverage Ratio” means the ratio of Senior Debt to Consolidated Net
Worth.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary” means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power;
provided that, Hiland Partners, LP, a Delaware limited partnership and its
subsidiaries and Hiland Partners GP, LLC, a Delaware limited liability company
and its subsidiaries shall not be considered “Subsidiary” for the purposes of
this Agreement., “Subsidiary” means a direct or indirect Subsidiary of the
Borrower.

 

“Term Loan” means the Loan made to the Borrower by SNB pursuant to Section 2.01.

 

“Term Loan Commitment” has the meaning specified in Section 2.01.

 

“Term Loan Note” has the meaning specified in Section 2.01.

 

“Termination Date” has the meaning specified in Section 2.01.

 

“Welfare Plan” means any “employee welfare benefit plan” as such term is defined
in ERISA, as to which the Borrower has any liability.

 


SECTION 1.02.  COMPUTATION OF PERIODS.  IN THIS AGREEMENT IN THE COMPUTATION OF
PERIODS FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS
“FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT
EXCLUDING”.


 


SECTION 1.03.  CONVENTIONS.  UNLESS OTHERWISE DEFINED OR THE CONTEXT OTHERWISE
REQUIRES, ALL FINANCIAL AND ACCOUNTING TERMS USED HEREIN OR IN ANY OF THE LOAN
DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO
SHALL BE DEFINED IN ACCORDANCE WITH GAAP, AS THE CONTEXT MAY REQUIRE.  WHEN USED
IN THIS AGREEMENT, THE TERM “FINANCIAL STATEMENTS” SHALL INCLUDE THE NOTES AND
SCHEDULES THERETO, EXCEPT THAT BORROWER SHALL NOT BE REQUIRED TO FURNISH NOTES
AND SCHEDULES WITH ANY QUARTERLY STATEMENT.  WHEN USED HEREIN, THE TERMS “BEST
KNOWLEDGE OF” OR “TO THE BEST KNOWLEDGE OF” ANY PERSON SHALL MEAN MATTERS WITHIN
THE ACTUAL KNOWLEDGE OF SUCH PERSON (OR AN EXECUTIVE OFFICER OR GENERAL PARTNER
OF SUCH PERSON) OR WHICH SHOULD HAVE BEEN KNOWN BY SUCH PERSON AFTER REASONABLE
INQUIRY.  THE DEFINITION OF ANY AGREEMENT, INSTRUMENT OR DOCUMENT SHALL ALSO
INCLUDE ANY AMENDMENT OR MODIFICATION OF OR SUPPLEMENT TO THE SAME.  REFERENCES
TO THE BORROWER OR ANY SUBSIDIARY SHALL ALSO INCLUDE ITS PERMITTED SUCCESSORS
AND ASSIGNS.

 

11

--------------------------------------------------------------------------------



 


ARTICLE II
AMOUNTS AND TERMS OF THE LOANS


 

SECTION 2.01. The Term Loan Facility.  Upon the terms and conditions set forth
herein, SNB shall make available to the Borrower, commencing on the Effective
Date and until the Termination Date, Advances under the Term Loan in the
aggregate maximum principal amount not to exceed Three Million Dollars
($3,000,000) (the “Term Loan Commitment”); provided, however, there shall be no
re-advances of principal once the Term Loan has been fully advanced.

 

(a)           Generally.  On the Effective Date subject to the terms and
conditions set forth herein, SNB shall provide to the Borrower the Loan in the
form of one or more Advances under the Term Loan Facility which shall be used by
the Borrower as set forth herein and the initial Advance shall occur on the
Effective Date and shall be in the amount $2,500,000, including the existing
principal balance of $1,204,616.71.  The Borrower shall not be permitted to
reborrow any amount or any portion of any amount repaid by the Borrower under
this Term Loan.  The principal balance of the Loan shall bear interest at the
Applicable Rate, which is National Prime Rate plus one percent (1%) but in no
event shall the Applicable Rate be less than five percent (5%).  The Applicable
Rate shall be adjusted on the same date of any change in the National Prime
Rate.

 

(b)           Commitment. Subject to the terms and conditions set forth herein,
Lender agrees to make Advances on the Loan to the Borrower from time to time in
an aggregate principal amount that will not result in (i) the principal balance
due under the Loan exceeding fifty percent (50%) of the Pledged Collateral
Market Value.

 


(C)           PRINCIPAL AND INTEREST PAYMENTS.  COMMENCING WITH THE FIRST DAY OF
SEPTEMBER, 2009, AND ON THE FIRST DAY OF EACH MONTH THEREAFTER UNTIL THE
MATURITY DATE, THE BORROWER SHALL PAY ALL ACCRUED INTEREST ON THE TERM LOAN DUE
AS OF THE DATE OF PAYMENT. ALL PRINCIPAL AND UNPAID INTEREST SHALL BECOME FULLY
DUE AND PAYABLE ON DECEMBER 31, 2009.


 


(D)           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE BORROWER SHALL PAY INTEREST, ON THE UNPAID PRINCIPAL
BALANCE UNDER THE NOTE AT A RATE EQUAL TO THE NATIONAL PRIME RATE PLUS SEVEN
PERCENT (7%).


 


(E)           TERM NOTE.  THE OBLIGATIONS OF THE BORROWER TO REPAY THE AGGREGATE
OUTSTANDING PRINCIPAL UNDER THE TERM LOAN AND TO PAY ACCRUED INTEREST, FEES AND
EXPENSES THEREON SHALL BE EVIDENCED BY A PROMISSORY NOTE, IN A PRINCIPAL AMOUNT
EQUAL TO THE TERM LOAN COMMITMENT, IN FORM AND SUBSTANCE SATISFACTORY TO SNB, TO
BE EXECUTED AND DELIVERED TO SNB CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT (AS AMENDED, THE “TERM NOTE”). SNB IS HEREBY AUTHORIZED TO RECORD
THE DATE, TYPE, AND AMOUNT OF EACH ADVANCE, THE DATE AND AMOUNT OF EACH PAYMENT
OR PREPAYMENT OF PRINCIPAL THEREOF, ON THE SCHEDULE ANNEXED TO AND CONSTITUTING
A PART OF THE TERM NOTE, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA FACIE
EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED ABSENT MANIFEST ERROR,
PROVIDED THAT NEITHER THE FAILURE TO RECORD NOR ANY ERROR IN SUCH RECORDATION
SHALL AFFECT THE BORROWER’S OBLIGATIONS UNDER THE TERM NOTE.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.02.  NOT USED

 

SECTION 2.03.  Prepayments. (a) The  Borrower shall have the right to prepay an
Advance, in whole or in part, without penalty or premium, at any time.

 

(b)           All prepayments under this Section 2.03 shall be made without
set-off, deduction or counterclaim, shall include payment of any accrued and
unpaid interest and fees in respect of the Loan and (if applicable), and
applications of prepayments to principal shall first be applied to any
installment of principal then due, and then be applied to the principal due in
the reverse order of maturity, and no partial prepayment shall relieve the
Borrower of the obligation to pay each subsequent installment of principal when
due.

 


SECTION 2.04.  LATE CHARGES.  ANY PAYMENT OWED BY THE BORROWER UNDER ANY LOAN
DOCUMENT NOT MADE BY THE BORROWER WITHIN 10 DAYS OF THE DATE WHEN DUE SHALL, AT
THE OPTION OF SNB, BEAR LATE CHARGES THEREON CALCULATED AT A RATE EQUAL TO FIVE
PERCENT (5%) OF EACH DELIQUENT PAYMENT ( “LATE CHARGE”).


 


SECTION 2.05.  PAYMENTS AND COMPUTATIONS. (A) THE BORROWER SHALL MAKE EACH
PAYMENT HEREUNDER, IRRESPECTIVE OF ANY RIGHT OF COUNTERCLAIM OR SET-OFF, NOT
LATER THAN 1:00 P.M. (OKLAHOMA TIME) ON THE DAY WHEN DUE  TO SNB.


 


(B)           WHENEVER ANY PAYMENT DUE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR
FEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT SUCH EXTENSION OF TIME SHALL
NOT BE APPLICABLE FOR PURPOSES OF CALCULATING OR COMPLYING WITH ANY OF THE
COVENANTS CONTAINED HEREIN.


 

(c)           All computations by SNB shall be conclusive and binding for all
purposes absent manifest error. Both principal and interest are payable in
lawful money of the United States of America and in immediately available funds.

 


SECTION 2.06.  TAXES. (A) ANY AND ALL PAYMENTS BY THE BORROWER UNDER ANY LOAN
DOCUMENT TO OR FOR THE ACCOUNT OF SNB SHALL BE MADE, IN ACCORDANCE WITH
SECTION 2.05 OR THE APPLICABLE PROVISIONS OF SUCH OTHER DOCUMENTS, FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT
THERETO, EXCLUDING, TAXES IMPOSED ON SNB’S OVERALL NET INCOME, AND TAXES IMPOSED
ON SNB IN LIEU OF NET INCOME TAXES, BY THE JURISDICTION UNDER THE LAWS OF WHICH
SNB IS ORGANIZED OR DOING BUSINESS (OTHER THAN AS A RESULT OF THE MAKING OF THE
ADVANCES) OR ANY POLITICAL SUBDIVISION THEREOF (ALL SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES IN RESPECT OF
PAYMENTS UNDER ANY LOAN DOCUMENT BEING HEREINAFTER REFERRED TO AS “TAXES”).  IF
THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF
ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO SNB, (I) THE SUM PAYABLE SHALL BE
INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 2.06) SNB RECEIVES AN AMOUNT EQUAL TO

 

13

--------------------------------------------------------------------------------



 


THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE WITH
RESPECT TO, THIS AGREEMENT OR THE NOTE(S) OR ANY OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)           THE BORROWER SHALL INDEMNIFY SNB FOR AND HOLD IT HARMLESS AGAINST
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, TAXES OF
ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.06) IMPOSED ON OR PAID BY SNB (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SNB
MAKES WRITTEN DEMAND THEREFORE.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
BORROWER SHALL FURNISH TO SNB, AT ITS ADDRESS REFERRED TO IN SECTION 7.02, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH PAYMENT TO THE EXTENT
SUCH A RECEIPT IS ISSUED THEREFOR, OR OTHER WRITTEN PROOF OF PAYMENT THEREOF
THAT IS REASONABLY SATISFACTORY TO SNB.


 


SECTION 2.07.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS SHALL BE AVAILABLE
AND THE BORROWER AGREES THAT IT SHALL USE THE LOAN PROCEEDS FOR GENERAL
CORPORATE PURPOSES CONSISTENT WITH THIS AGREEMENT.


 


ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING


 


SECTION 3.01.  CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) SNB
DETERMINES THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED:


 


(A)           SINCE DECEMBER 31, 2008 THERE SHALL HAVE OCCURRED NO EVENT OR
CIRCUMSTANCE THAT INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 

(B)           THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES PENDING OR
THREATENED IN WRITING BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT
(I) COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR
(II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(C)           ALL GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED
(WITHOUT THE

 

14

--------------------------------------------------------------------------------


 

IMPOSITION OF ANY CONDITIONS THAT ARE NOT ACCEPTABLE TO SNB) AND SHALL REMAIN IN
EFFECT, AND NO LAW OR REGULATION SHALL BE APPLICABLE IN THE REASONABLE JUDGMENT
OF SNB THAT RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(D)           THE BORROWER SHALL HAVE NOTIFIED SNB IN WRITING AS TO ITS PROPOSED
EFFECTIVE DATE.

 

(E)           THE BORROWER SHALL HAVE PAID ALL ACCRUED FEES AND EXPENSES OF SNB
(INCLUDING THE ACCRUED FEES AND EXPENSES OF COUNSEL TO SNB).

 

(F)            ON THE EFFECTIVE DATE, THE FOLLOWING STATEMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AND SNB SHALL HAVE RECEIVED A CERTIFICATE
SIGNED BY A DULY AUTHORIZED OFFICER OF THE BORROWER, DATED THE EFFECTIVE DATE,
STATING THAT:

 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN
DOCUMENT ARE CORRECT ON AND AS OF THE EFFECTIVE DATE (EXCEPT ANY REPRESENTATION
THAT SPEAKS AS OF A SPECIFIED PRIOR DATE), AND

 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT.

 

(G)           SNB SHALL HAVE RECEIVED ON OR BEFORE THE EFFECTIVE DATE THE
FOLLOWING, EACH DATED SUCH DAY, IN FORM AND SUBSTANCE SATISFACTORY TO SNB AND IN
SUFFICIENT COPIES:

 

(I)            A PLEDGE AGREEMENT, PLEDGING 2,321,471 COMMON UNITS OF HILAND
PARTNERS, LP, A DELAWARE LIMITED PARTNERSHIP (THE ‘HILAND COMMON UNITS”) AND
3,020,000 SUBORDINATED UNITS OF HILAND PARTNERS, LP, A DELAWARE LIMITED
PARTNERSHIP (THE “HILAND SUBORDINATED UNITS”), ALL OWNED BY THE BORROWER, IN
FORM AND SUBSTANCE ACCEPTABLE TO SNB (AS AMENDED, THE “PLEDGE AGREEMENT”), DULY
EXECUTED BY THE BORROWER.

 

(II)           IF REQUIRED BY SNB, A SECURITY AGREEMENT, GRANTING SNB A
FIRST-PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN, IN FORM
AND SUBSTANCE ACCEPTABLE TO SNB (AS AMENDED, THE “SECURITY AGREEMENT”), DULY
EXECUTED BY THE BORROWER.

 

(III)          EVIDENCE THAT ALL OTHER ACTION THAT SNB MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST PRIORITY LIENS AND SECURITY
INTERESTS CREATED UNDER THE SECURITY AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND THE DELIVERY TO
SNB OF CERTIFICATES COVERING THE COMMON UNITS AND SUBORDINATED UNITS INTENDED TO
BE SUBJECT TO A FIRST-PRIORITY PLEDGE UNDER THE TERMS OF THE PLEDGE AGREEMENT
TOGETHER WITH EXECUTED STOCK POWERS.

 

(V)           CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THE BORROWER APPROVING THE LOAN DOCUMENTS, AND OF ALL DOCUMENTS EVIDENCING OTHER
NECESSARY CORPORATE ACTION AND GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO
THE LOAN DOCUMENTS.

 

15

--------------------------------------------------------------------------------


 

(VII)         A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH PARTY
AUTHORIZED TO SIGN THE LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER, TOGETHER WITH ORGANIZATION DOCUMENTS AND CERTIFICATES OF GOOD
STANDING.

 

(VIII)        NOT USED.

 

(IX)           NOT USED.

 

(X)            A COPY OF THE DRAFT AUDITED CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF FISCAL YEAR ENDING DECEMBER 31, 2008, AND
THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR SUCH FISCAL
YEAR ALL PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND EXCEPT THAT FOOTNOTE AND SCHEDULE DISCLOSURE MAY BE
ABBREVIATED), ACCOMPANIED BY THE CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER,
CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER THAT TO THE BEST KNOWLEDGE
AND BELIEF OF THE BORROWER ALL SUCH FINANCIAL STATEMENTS ARE COMPLETE AND
CORRECT AND PRESENT FAIRLY IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS) THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER AS AT THE END OF SUCH FISCAL YEAR AND THAT THE AUDITED VERSION OF SUCH
FINANCIAL STATEMENTS WILL NOT BE MATERIALLY DIFFERENT.

 

(XI)           A DULY EXECUTED ORIGINAL OF EACH OTHER LOAN DOCUMENT.

 

(XII)          A COPY (CERTIFIED BY THE BORROWER AS TRUE AND COMPLETE) OF THE
EXISTING DOCUMENTS EVIDENCING THE EXISTING INDEBTEDNESS.

 

(H)           SNB SHALL HAVE RECEIVED ANY SCHEDULES (SATISFACTORY TO SNB) TO
THIS AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO SNB.

 

(i)            SNB shall have received such other documents, or such other
action shall have been taken, in connection with the foregoing, as SNB may
reasonablyrequest.

 

SECTION 3.02.  Conditions Precedent to the Making of the Advance.  The
obligation of SNB to make the Advance on the occasion of each Borrowing shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing, the following statements shall be true:

 

(i)            the representations and warranties contained in each Loan
Document are correct on and as of such date, and

 

(ii)           no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or Event of Default;

 

(b)           The Borrower shall have paid all accrued fees and expenses of SNB
(including the accrued fees and expenses of counsel to SNB);

 

16

--------------------------------------------------------------------------------


 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

a)             Due Organization, Authorization, etc.  The Borrower and each
Subsidiary (i) is a corporation, limited liability company or partnership duly
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of formation, (ii) is duly qualified to do
business and (to the extent applicable) in good standing in each jurisdiction
where, because of the nature of its activities or properties, such qualification
is required except where the failure to qualify would not have a Material
Adverse Effect, which jurisdictions are set forth with respect to the Borrower
and each Subsidiary on Schedule 4.01(a),  (iii) has the requisite corporate
power and authority and the right to own and operate its properties, to lease
the property it operates under lease, and to conduct its business as now and
proposed to be conducted, and (iv) has obtained all material licenses, permits,
consents or approvals from or by, and has made all filings with, and given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct (including, without
limitation, the consummation of the transactions contemplated by this Agreement)
as to each of the foregoing, except where the failure to do so would not have a
Material Adverse Effect.  The execution, delivery and performance by the
Borrower and its Subsidiaries of the Loan Documents to which they are parties
respectively, and the consummation of the transactions contemplated thereby are
within their respective corporate powers and have been duly authorized by all
necessary corporate action (including, without limitation, shareholder approval,
if required).  Each of the Borrower and its Subsidiaries has received all other
material consents and approvals (if any shall be required) necessary for such
execution, delivery and performance, and such execution, delivery and
performance do not and will not contravene or conflict with, or create a Lien or
right of termination or acceleration under, any Requirement of Law or
Contractual Obligation binding upon the Borrower or such Material Subsidiaries. 
Each of this Agreement and each other Loan Document is (or when executed and
delivered will be) the legal, valid, and binding obligation of such of the
Borrower and its Subsidiaries as are parties to such agreements respectively,
enforceable against such parties in accordance with such agreements’ respective
term, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; provided that the Borrower assumes for purposes of this
Section 4.01(a) that this Agreement and the other Loan Documents have been
validly executed and delivered by each of the parties thereto other than the
Borrower and its Subsidiaries.

 

(b)           Books of Account.  All books of account of the Borrower and each
Subsidiary fully and fairly disclose all of the transactions, properties,
assets, investments,

 

17

--------------------------------------------------------------------------------


 

liabilities and obligations of the Borrower and each such Subsidiary in all
material respects and all of such books of account are in the possession of the
Borrower and each such Subsidiary and are true, correct and complete in all
material respects.

 

(c)           Financial Statements.  (i)  With respect to any representation and
warranty which is deemed to be made after the date hereof by the Borrower, the
balance sheet and statements of operations, of shareholders’ equity and of cash
flow, which as of such date shall most recently have been furnished by or on
behalf of the Borrower to SNB for the purposes of or in connection with this
Agreement or any transaction contemplated hereby, shall have been prepared in
accordance with GAAP consistently applied (except as disclosed therein and, in
the case of interim financial statements, for the absence of footnote
disclosures), and shall present fairly the Consolidated financial condition of
the corporations covered thereby as at the dates thereof for the periods then
ended, subject, in the case of quarterly financial statements, to normal
year-end audit adjustments.  (ii) Except as set forth on Schedule 4.01(c), there
has been no change in the business, assets, operations or financial condition of
the Borrower or any Subsidiary which has had or could reasonably be expected to
have a Material Adverse Effect from that shown on the Borrower’s audited
consolidated financial statements dated December 31, 2008, the Subsidiaries’
Annual Statements dated December 31, 2008, all of which statements have been
furnished to SNB.

 

(d)           Litigation and Contingent Liabilities.  Except as set forth
(including estimates of the dollar amounts involved) in Schedule 4.01(d), no
claim, litigation (including, without limitation, derivative actions),
arbitration, governmental investigation or proceeding or inquiry is pending or
threatened against the Borrower or any of its Subsidiaries (i) which would, if
adversely determined, have a Material Adverse Effect or (ii) which relates to
any of the transactions contemplated hereby.  Other than any liability incident
to such claims, litigation or proceedings, the Borrower has no material
Contingent Liabilities not provided for or referred to in the financial
statements delivered pursuant to Section 3.01(g)(x).

 

(e)           Employee Benefit Plans.  Set forth on Schedule 4.01(e) is a list
of all welfare plans and all pension plans, within the meaning of sections
3(1) and (2) of ERISA, respectively, which, to the knowledge of the Borrower,
are maintained with respect to employees of the Borrower or its Subsidiaries. 
Also set forth in Schedule 4.01(e) is a list of all Multiemployer Plans, all
Welfare Plans and all Plans which the Borrower has adopted or expects to adopt.

 

(f)            Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(g)           Regulations U and X.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock.  None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or

 

18

--------------------------------------------------------------------------------


 

existence of the Advances or the use of proceeds of Advances to violate
Regulations U or X of the FRB.

 

(h)           Proceeds.  The proceeds of the Advances will be used as provided
in Section 2.07.  None of such proceeds will be used in violation of applicable
law, and none of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
margin stock as defined in Regulation U or X of the FRB.

 

(i)            Ownership of Properties.  On the date of any Loan or Advance, the
Borrower and its Subsidiaries will have good title to all of their respective
material properties and assets, real and personal, of any nature whatsoever and,
except as set forth on Schedule 4.01(i) and except for Liens permitted under
Section 5.02(l), all such assets are free and clear of all Liens.

 

(j)            Accuracy of Information.  All factual written information
furnished heretofore or contemporaneously herewith by or on behalf of the
Borrower or any of its Subsidiaries to SNB for purposes of or in connection with
this Agreement or any of the transactions contemplated hereby, as supplemented
to the date hereof, is and all other such factual written information hereafter
furnished by or on behalf of the Borrower or any of its Subsidiaries (including,
without limitation, information such as notice of judgments involving the
officers and directors of the Borrower and its Subsidiaries) to SNB will be true
and accurate in every material respect on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading.

 

(k)           Subsidiaries.  Schedule 4.01(k) contains a complete list of the
Borrower’s Subsidiaries indicating which Subsidiaries are Material Subsidiaries
and/or Insurance Subsidiaries.  Except as indicated on Schedule 4.01(k), each
Subsidiary is a wholly-owned Subsidiary of the Borrower.

 

(l)            Taxes.  Each of the Borrower and each of its Subsidiaries has
filed all tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including,
without limitation, all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than (a) those
that are not yet delinquent or that are disclosed on Schedule 4.01(l) and are
being contested in good faith by appropriate proceedings and with respect to
which reserves have been established, except as set forth on Schedule 4.01(l),
and are being maintained, in accordance with GAAP or (b) those which the failure
to file or pay would not have a Material Adverse Effect.  Except as set forth in
Schedule 4.01(l), there is no ongoing audit or, to the Borrower’s knowledge,
other governmental investigation of the tax liability of the Borrower or any of
its Subsidiaries and there is no unresolved claim by a taxing authority
concerning the Borrower’s or any such Subsidiary’s tax liability, for any period
for which returns have been filed or were due.  As used in this Section 4.01(l),
the term “taxes” includes all taxes of any nature whatsoever and however
denominated, including, without limitation, excise, import, governmental fees,
duties and all other charges, as well as additions to tax, penalties and
interest thereon, imposed by any government or instrumentality, whether federal,
state, local, foreign or other.

 

19

--------------------------------------------------------------------------------


 

(m)          Securities Laws.  Neither the Borrower nor any Affiliate of the
Borrower, nor anyone acting on behalf of any such Person, has directly or
indirectly offered any interest in the Loans for sale to, or solicited any offer
to acquire any such interest from, or has sold any such interest to any Person
that would subject the issuance or sale of the Loans or any other liability to
registration under the Securities Act of 1933, as amended.

 

(n)           Compliance with Laws.  Neither the Borrower nor any of its
Subsidiaries, by virtue of consummating the transactions evidenced by the Loan
Documents or otherwise, is in violation of any law, ordinance, rule, regulation,
order, policy, guideline or other requirement of any Governmental Authority, if
the effect of such violation could reasonably be expected to have a Material
Adverse Effect and, to the best of the Borrower’s knowledge, no such violation
has been alleged and each of the Borrower and its Subsidiaries (i) has filed in
a timely manner all reports, documents and other materials required to be filed
by it with any Governmental Authority, and the information contained in each of
such filings is true, correct and complete in all material respects and (ii) has
retained all records and documents required to be retained by it pursuant to any
law, ordinance, rule, regulation, order, policy, guideline or other requirement
of any Governmental Authority, if the failure to so retain such records and
documents could reasonably be expected to have a Material Adverse Effect.

 

(o)           No Defaults.  No event of default (or other event authorizing the
creditor to accelerate indebtedness) has occurred under any credit agreement or
other agreement containing an obligation for the Borrower or any Subsidiary to
make payments in excess of $150,000.

 


ARTICLE V


COVENANTS OF THE BORROWER


 

SECTION 5.01.  Affirmative Covenants.  So long as any portion of any Loan or
Advance shall remain unpaid or SNB shall have any commitment to make an Advance
hereunder, the Borrower will and will cause each of its Subsidiaries, as
applicable, to:

 

(a)           Reports, Certificates, Financial Ratio and Other Information. 
Furnish or cause to be furnished to SNB:

 

(i)            GAAP Financial Statements:

 

(A)          Within 45 days after the close of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, a copy of the unaudited
Consolidated balance sheets of the Borrower and its Subsidiaries, as of the
close of such quarter and the related Consolidated statements of income for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter, all
prepared in accordance with GAAP (subject to normal year-end

 

20

--------------------------------------------------------------------------------


 

adjustments).  Such financial statements shall be complete and correct in
accordance with GAAP (subject to normal year end adjustments).

 

(ii)           Debt to Worth Ratio.  As of June 30, 2009, and until the Loan is
paid in full, the Borrower shall maintain a ratio between (a) the Borrower’s
total debt and (b) the Borrower’s total net worth (as determined by GAAP) of not
greater than 1.25:1.

 

(iii)          Notice of Default, Etc.  Immediately after an Executive Officer
of the Borrower knows or has reason to know of the existence of any Default or
Event of Default, or any development or other information which would have a
Material Adverse Effect, telephonic or e-mail notice specifying the nature of
such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
by the Borrower by certified or registered mail, recognized courier, hand
delivery or telecopier within two (2) Business Days.

 

(iv)          Notice of Litigation and ERISA.  Promptly upon learning of the
occurrence of any of the following, written notice thereof, describing the same
and the steps being taken by the Borrower with respect thereto:  (A) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding (including any Internal Revenue Service or
Department of Labor proceeding with respect to any Plan or Welfare Plan) which
could, if adversely determined, be reasonably expected to have a Material
Adverse Effect and which is not Ordinary Course Litigation, (B) an ERISA Event,
and an event with respect to any Plan which could result in the incurrence by
the Borrower or any of its Subsidiaries of any material liability (other than a
liability for contributions or premiums), fine or penalty, (C) the commencement
of any dispute which might lead to the modification, transfer, revocation,
suspension or termination of this Agreement or any Loan Document or (D) any
other event which could be reasonably expected to have a Material Adverse
Effect.

 

(v)           New Subsidiaries.  Promptly upon formation or acquisition of any
Subsidiary, written notice of the name, purpose and capitalization of such
Subsidiary and whether such Subsidiary is a Material Subsidiary; and cause such
Subsidiary, to become a party to the Guaranty, pledge the shares of such
Subsidiary pursuant to the terms of the Pledge Agreement, and take such other
actions in connection therewith, as may be requested by SNB.

 

(vi)          Other Information.  From time to time such other information
concerning the Borrower or any Subsidiary as SNB may reasonably request.

 

(b)           Corporate Existence; Foreign Qualification.  Do and cause to be
done at all times all things necessary to (i) maintain and preserve (in the
existing jurisdiction of incorporation) the corporate existence of the Borrower
and each Material Subsidiary of the Borrower, and (ii) be, and ensure that each
Material Subsidiary of the Borrower is, duly qualified to do business and (to
the extent applicable) be in good standing as a foreign corporation in each
jurisdiction where the nature of its business makes such qualification necessary
unless the failure to be so qualified would not have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

(c)           Books, Records, Inspections and Collateral.  (i) Maintain, and
cause each of its Subsidiaries to maintain, materially complete and accurate
books and records in accordance with GAAP and in addition, with respect to each
Subsidiary, (ii) permit, and cause each of its Subsidiaries to permit, access at
reasonable times by SNB to its books and records, (iii) permit, and cause each
of its Subsidiaries to permit, SNB or its designated representative to inspect
during normal business hours its properties and operations, (iv) permit, and
cause each of its Subsidiaries to permit, SNB to discuss its business,
operations and financial condition with its officers and its independent
accountants, and (v) maintain, and cause each of its Subsidiaries to maintain
all material books and records and all collateral described in the Security
Agreements only at the headquarters office of the Borrower.

 

(d)           Insurance.  Maintain, and cause each of its Material Subsidiaries
to maintain, insurance policies to such extent and against such hazards and
liabilities  as are shown in Schedule 4.01(t) as in effect on the date hereof
and as otherwise may be required by SNB or by law or as may be customarily
maintained by prudent companies similarly situated.

 

(e)           Taxes and Liabilities.  Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

 

(f)            Employee Benefit Plans.  Maintain, and cause each of its
Subsidiaries to maintain, each Plan and Welfare Plan in compliance in all
material respects with all applicable Requirements of Law except where failure
to so comply would not have a Material Adverse Effect.

 

(g)           Compliance with Laws.  Comply, and cause each of its Subsidiaries
to comply, (i) with all federal and local laws, rules and regulations related to
its businesses, and (ii) with all Contractual Obligations binding upon such
entity, except in each case where failure to so comply would not in the
aggregate have a Material Adverse Effect.

 

(h)           Conduct of Business.  Engage, and cause each Material Subsidiary
to engage, in insurance business and related activities in all material respects
(including without limitation lines of insurance underwritten) the same as
presently engaged in.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or the commitment to make any Advance remains in effect, the Borrower will and
will cause each of its Subsidiaries, as applicable, to:

 

(a)           Mergers, Consolidations and Sales.  Without SNB’s written consent,
Borrower shall not, and not permit any of its Subsidiaries to, (i) merge or
consolidate, or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership or joint venture interest
in, any other Person (other than a newly formed Subsidiary or the acquisition of
a Subsidiary which complies with clause (B) of this Section 5.02(a) or the

 

22

--------------------------------------------------------------------------------


 

acquisition of shares of a Subsidiary held by minority shareholders), or (ii) in
the case of any Subsidiary, issue capital stock to any person other than the
Borrower, or (iii) sell, transfer, pledge, convey, repurchase, retire (except as
required by applicable law) or otherwise grant an interest in any capital stock,
or (iv) sell, transfer, pledge, convey, lease or otherwise convey an interest in
all or any substantial part of its assets (including without limitation the
capital stock of Subsidiaries) other than any sale, transfer, conveyance or
lease in the ordinary course of business or any sale or assignment of
receivables; except for (A) any such merger or consolidation of any direct
wholly owned Subsidiary of the Borrower into, with or to Borrower or any other
direct wholly owned Subsidiary, (B) purchases or acquisitions which otherwise
comply with the terms hereof provided (x) no Default or Event of Default has
occurred and is continuing or would result therefrom and (y) the purchase price
for any single purchase or acquisition does not exceed 10% of Net Worth minus
all amounts which in accordance with GAAP would be characterized as intangible
assets (including goodwill) as of the date of such purchase or acquisition
(calculated on a pro forma basis giving effect to such acquisition or purchase)
and (z) the aggregate purchase price of all purchases and acquisitions after the
Effective Date does not exceed 20% of Net Worth minus all amounts which in
accordance with GAAP would be characterized as intangible assets (including
goodwill) and (C) sales of assets and capital stock of Subsidiaries that are not
Material Subsidiaries, provided that as to (A), (B) and (C) above, no Default or
Event of Default has occurred and is continuing.

 

(b)           Regulations U and X.  Not, and not permit any of its Subsidiaries
to, hold margin stock (as such term is defined in Regulation U of the FRB)
having a value in excess of 20% of the value of the assets of the Borrower and
its Subsidiaries taken as a whole after taking into account the application of
the proceeds of the Advances.

 

(c)           Other Agreements.  Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be materially
violated or materially breached by the performance of obligations hereunder or
under any instrument or document delivered or to be delivered by it hereunder or
in connection herewith.

 

(d)           Transactions with Affiliates. Not, and not permit any Subsidiary
to, enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
(i) transactions between the Borrower and any wholly-owned Subsidiary of the
Borrower, or between any wholly-owned Subsidiaries of the Borrower, and
(ii) investments described in clause (i) of the definition of “Permitted
Investments” shall be excluded from the restrictions set forth in this
Section 5.02(d).

 

(e)           Liens.  Not create or permit to exist any Lien on any assets of
the Borrower (including, without limitation, the capital stock of the
Subsidiaries) or any of the Borrower’s Subsidiaries, now or hereafter existing
or acquired, or on the capital stock of any of the Borrower’s Subsidiaries,
except the following:  (A) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (B) easements, party wall agreements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary course of

 

23

--------------------------------------------------------------------------------


 

the business of the Borrower and its Subsidiaries taken as a whole; (C) Liens in
connection with the acquisition of fixed assets after the date hereof and
attaching only to the property being acquired, (D) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
Liens pursuant to letters of credit or other security arrangements in connection
with such insurance or benefits, (E) mechanics’, workers’, materialmen’s,
landlord liens and other like Liens for amounts payable by the Borrower or its
Subsidiaries, arising in the ordinary course of business in respect of
obligations which are not delinquent or which are being contested in good faith
and by appropriate proceedings and with respect to which adequate reserves have
been established, and are being maintained, in accordance with GAAP, (F) Liens
listed on Schedule 5.02(e) in effect on the date hereof; (G) attachments,
judgments and other similar Liens for sums payable by the Borrower or its
Subsidiaries not exceeding $50,000 in the aggregate at any one time;
(H) attachments, judgments and other similar Liens for sums exceeding the
$50,000 limit described in clause (G), the execution or other enforcement of
such Liens is effectively stayed and claims secured thereby are being actively
contested in good faith and by appropriate proceedings and have been bonded off;
and (I) Liens pursuant to the Loan Documents.

 

(f)            Restrictions on Negative Pledge Agreements.  Not, and not permit
any of its Subsidiaries to, enter into or assume any agreement, other than any
Loan Document, that places any restrictions upon the right of the Borrower or
any of its Subsidiaries to sell, pledge or otherwise dispose of any material
portion of its properties now owned or hereafter acquired.

 

(g)           No Amendment of Certain Documents.  Not enter into or permit any
amendment, modification or waiver of or supplement to the Organization Documents
that would (i) create or amend redemption provisions applicable to the
Borrower’s capital units to provide for mandatory redemption or redemption at
the option of the holder prior to the repayment of the Loans, or (ii) in any
other manner be materially adverse to the interests of SNB.

 

(h)           Subsidiaries.  Not permit any Subsidiaries to (i) expend cash
other than in the ordinary course of operations (including payment of claims)
and loans to the Borrower during any Fiscal Year of the Borrower in excess of
$150,000; or (ii) enter into, or cause, suffer or permit to exist, directly or
indirectly, any arrangement, transaction (other than loans to Borrower permitted
under (i)) or contract unless such arrangement, transaction or contract (A) is
on an arm’s length basis, and (B) shall not be in connection with the making of
any loans or advances or the issuance of any guarantees to or for the benefit of
any Affiliate or otherwise; provided, however, this Section 5.02(h) shall not
affect any Subsidiaries’ ability to declare and pay dividends to the Borrower.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           Non-Payment of Principal and Interest on Loan or Reduction in
Pledged Collateral Market Value.  Default in the payment when due of any
principal of or interest on any Loan; or the principal balance due under the
Loan exceeds fifty percent (50%) of the Pledged Collateral Market Value; or

 

(b)           Non-Payment of Fees, Etc.  Default and continuation thereof for
five days in the payment when due of fees or of any other amount (except as set
forth in Section 6.01(a)) payable hereunder or under the other Loan Documents;
or

 

(c)           Non-Payment of Other Debt.  (i) Default in the payment when due
and continuance of such default after any applicable grace period (whether or
not such Debt is accelerated) of any amount payable under any Debt (other than
Advances) of, or guaranteed by, the Borrower or any of its Subsidiaries if the
aggregate amount of such other Debt of the Borrower and/or any of its
Subsidiaries which is due and payable or which is or maybe accelerated, by
reason of such default or defaults is $150,000 or more, or (ii) default in the
performance or observance of any other obligation or condition and continuance
of such default after any applicable grace period with respect to any Debt
(other than Advances) of, or guaranteed by, the Borrower and/or any of its
Subsidiaries if (in the case of clause (B)) the effect of such default or
defaults is to accelerate or permit the acceleration of the maturity of any such
Debt of $150,000 or more in the aggregate prior to its expressed maturity; or

 

(d)           Other Material Obligations.  Except for obligations covered under
other provisions of this Article VI, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Subsidiaries with respect to any
material purchase or lease obligation of $150,000 or more (unless the existence
of any such default is being contested by the Borrower in good faith and by
appropriate proceedings and the Borrower has established, and is maintaining,
adequate reserves therefor in accordance with GAAP) which default continues for
a period of 30 days; or

 

(e)           Bankruptcy, Insolvency, Etc.  (i) The Borrower or any Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days;  (iii) there
shall

 

25

--------------------------------------------------------------------------------


 

be commenced against any such Person any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distrait or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof;  (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any of such Persons; or

 

(f)            Non-compliance with Covenants.  Failure by the Borrower or any
Subsidiary to comply with any of its covenants set forth in Section 5.02, or any
other failure of any of the requirements of Section 5.02 to be satisfied at any
time; or

 

(g)           Non-compliance with Other Provisions.  Failure by the Borrower or
any Subsidiary to comply with or to perform any provision of this Agreement or
the other Loan Documents (and not constituting an Event of Default under any of
the other provisions of this Article VI and such failure shall continue
unremedied for a period of 30 days; or

 

(h)           Warranties and Representations.  Any warranty or representation
made by or on behalf of the Borrower or any Subsidiary herein or in any other
Loan Document is inaccurate or incorrect or is breached or false or misleading
in any material respect as of the date such warranty or representation is made;
or any schedule, certificate, financial statement, report, notice, or other
instrument furnished by or on behalf of Borrower or any Subsidiary to SNB is
false, misleading, or incomplete in any material respect on the date as of which
the facts therein set forth are stated or certified; or

 

(i)            Employee Benefit Plans.  A contribution failure occurs with
respect to any Plan sufficient to give rise to a Lien against the Borrower or
any of its Subsidiaries under section 302(f)(1) of ERISA (as in effect on the
Effective Date) or withdrawal by one or more companies in the Controlled Group
from one or more Multiemployer Plans to which it or they have an obligation to
contribute and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal or withdrawals (including any
outstanding withdrawal liability that the Controlled Group has incurred on the
date of such withdrawal) is $100,000 or more, or any other event described in
Section 5.01(a)(x) has occurred and is continuing; or

 

(j)            Loan Documents.  Any action shall be taken by or on behalf of the
Borrower or any Affiliate thereof to discontinue any of the Loan Documents or to
contest the validity, binding nature or enforceability of any thereof, or any
Lien created or intended to be created by any Loan Document shall cease to be a
duly perfected first-priority Lien (other than as may be permitted by the terms
of such Loan Document), or applicable Laws shall have changed since the
Effective Date to adversely affect the rights of SNB or any other Lender under
the Loan Documents; or

 

(k)           Change in Control Or Cessation of Pubic Trading of the Hiland
Common Units.  A Change in Control occurs or the Hiland Common Units cease to be
publicly traded; or

 

26

--------------------------------------------------------------------------------


 

(l)            Judgments.  A final judgment or judgments that exceed an
aggregate of $250,000 at any one time shall be rendered against the Borrower or
any Subsidiary and shall not have been discharged or vacated or had execution
thereof stayed pending appeal within 60 days after entry or filing of such
judgment(s); or

 

(m)          Change in Law Affecting Dividends.  Any change is made in
applicable Law that restricts the authority of any Subsidiary to issue dividends
which restriction is reasonably likely to have a Material Adverse Effect on the
ability of the Borrower to perform its obligations hereunder; or

 

(o)           Cross-Default.  A default or event of default shall have occurred
and be continuing in any other agreement between the Borrower or any Affiliate
of Borrower as obligor and SNB as obligee; or then, and in any such event, SNB
(i) by notice to the Borrower, may declare the obligation to make Advances
and/or Loans to be terminated, whereupon the same shall forthwith terminate, and
(ii) by notice to the Borrower, may declare the Loans, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the United States Bankruptcy Code,
(A) the obligation of SNB to make Advances and/or Loans shall automatically be
terminated and (B) the Loans, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.  In addition, if any Event of Default has occurred and is
continuing, SNB may exercise any of its rights provided in the Pledge Agreement,
the Guaranties, the Security Agreements, the Assignment Agreement and each other
Loan Document or available under the Uniform Commercial Code or other applicable
Laws.  Without limitation, SNB may appoint a receiver or trustee to assume
control over all or any part of the business or assets of the Borrower or any of
its Subsidiaries (subject only to any restrictions that may be imposed by the
Authority).

 


ARTICLE VII


MISCELLANEOUS


 

SECTION 7.01.  Amendments, Etc.  No amendment of any provision of any Loan
Document shall be effective unless the same shall be in writing and signed by
SNB and each party to such Loan Document.  No consent to any departure by the
Borrower or any other party (other than SNB) from the requirements of any Loan
Document shall be effective unless the same shall be in writing and signed by
SNB, and then such consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

SECTION 7.02.  Notices, Etc.  Except for Notices of Borrowing, all notices and
other communications provided for hereunder shall be in writing and sent by
certified or registered mail, recognized courier, hand delivery, or telecopier,
or to the extent provided in Section 5.01(a)(v) by e-mail; if to the Borrower,
at its address at P.O. Box 5103, Enid, Oklahoma 73702-

 

27

--------------------------------------------------------------------------------


 

5103, Fax (580) 616-2080 Attention: Chief Financial Officer; if to SNB, at its
address at 201 West Broadway, Enid, Oklahoma 73701, to the attention of Mr. Brad
B. Blankenship, President or, as to the Borrower or SNB, at such other address
as shall be designated by such party in a written notice to the other party. 
All such notices and communications sent as provided above shall be effective
upon dispatch, except that notices and communications to SNB pursuant to
Article II, III or VII shall not be effective until received by SNB.  Delivery
by email or telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any other Loan Document or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

SECTION 7.03.  No Waiver; Remedies.  No failure on the part of SNB to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

 


SECTION 7.04.  COSTS AND EXPENSES. (A) REGARDLESS OF WHETHER ANY LOAN MAY BE
EXTENDED, THE BORROWER AGREES TO PAY FROM TIME TO TIME ON DEMAND ALL REASONABLE
COSTS AND EXPENSES OF SNB IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION AND AMENDMENT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED THEREUNDER,
INCLUDING, WITHOUT LIMITATION, (A) ALL DUE DILIGENCE, SYNDICATION (INCLUDING
PRINTING, DISTRIBUTION AND LENDER MEETINGS) TRANSPORTATION, COMPUTER,
DUPLICATION, APPRAISAL, CONSULTANT, FILING, AND AUDIT EXPENSES AND (B) THE FEES
AND EXPENSES OF COUNSEL FOR SNB WITH RESPECT THERETO AND WITH RESPECT TO
ADVISING SNB AS TO ITS RIGHTS AND RESPONSIBILITIES UNDER THIS AGREEMENT.  THE
BORROWER FURTHER AGREES TO PAY ON DEMAND ALL COSTS AND EXPENSES OF SNB
(INCLUDING, WITHOUT LIMITATION, COUNSEL FEES AND EXPENSES), IN CONNECTION WITH
THE ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE)
OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE
DELIVERED HEREUNDER, INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES
OF COUNSEL FOR SNB IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS UNDER THIS
SECTION 7.04(A).


 

(b)           The Borrower agrees to indemnify and hold harmless SNB and its
Affiliates and its officers, directors, employees, agents and advisors (each, an
“Indemnified Party”), on an after-tax basis (notwithstanding anything to the
contrary herein), from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Note(s),
this Agreement, any other Loan Document, any of the transactions contemplated
herein or therein, the Borrower or any Subsidiary’s nonperformance or breach or
misrepresentation hereunder or thereunder, or the actual or proposed use of the
proceeds of the Loan, or the properties pledged as collateral under the Loan
Documents, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 7.04(b) applies, such

 

28

--------------------------------------------------------------------------------


 

indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against SNB, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to the Note(s), this Agreement, any other Loan Document, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans.

 


(C)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER CONTAINED IN
SECTIONS 2.06 AND THIS 7.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE NOTE(S).


 

SECTION 7.05.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, each of SNB and its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by SNB or such Affiliate to or for the credit or the account of the Borrower or
any of its Affiliates against any and all of the obligations of the Borrower or
any of its Affiliates under any Loan Document.  The rights of SNB and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that SNB and its
Affiliates may have.

 

SECTION 7.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and SNB and upon satisfaction of the
conditions precedent set forth in Section 3.01 and thereafter shall be binding
upon and inure to the benefit of the Borrower, SNB and their respective
successors and assigns, except that the Borrower shall not (and shall not permit
any Subsidiary to) assign its rights under any Loan Document or any obligation
or interest therein without the prior written consent of SNB (which SNB may
withhold in its sole discretion).

 

SECTION 7.07.  Assignments and Participations.  (a) SNB or another Lender may
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of the
Loans owing to it and the Note(s) held by it).  Upon any such assignment,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it,
relinquish its rights (other than its rights under Sections 2.06 and 7.04 to the
extent any claim thereunder relates to an event arising prior such assignment)
and be released from its obligations under this Agreement (and, in the case of
an assignment covering all or the remaining portion of an assigning SNB’s rights
and obligations under this Agreement, SNB shall cease to be a party hereto).

 

29

--------------------------------------------------------------------------------


 

(b)           SNB and each other Lender may sell participations to one or more
banks or other entities (other than the Borrower or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of the Loans owing to it and
any Note(s) held by it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
the Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Note(s) or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Note(s) or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

 

(c)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 7.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower.

 

SECTION 7.08.  Confidentiality.  The Borrower will, and will cause each of its
Subsidiaries to, keep the existence of the credit facility provided hereunder
and the terms of the Loan Documents confidential, except that the Borrower or
any Subsidiary may disclose such information (A) at the request or pursuant to
any requirement of any Governmental Authority to which such party is subject or
in connection with an examination of such party by any such authority;
(B) pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (D) to the
extent reasonably required in connection with any litigation or proceeding to
which such party may be party; and (E) to such party’s independent auditors and
other professional advisors.

 

SECTION 7.09.  Further Assurances.  The Borrower shall (and shall cause its
Subsidiaries to) at its expense execute any amendments hereto or other documents
or instruments, or take such other actions, (i) as may be necessary to create
and perfect a first priority and exclusive security interest in any personal
property acquired by the Borrower or any of its Subsidiaries to secure the
obligations of the Borrower and the Subsidiaries under the Loan Documents, or to
continue the perfection of the Liens created by the Loan Documents, and (ii) as
SNB or any other Lender may reasonably request to protect SNB’s or any other
Lender’s rights under the Loan Documents or otherwise to effectuate the purposes
thereof, including without limitation in connection with any assignment
contemplated by the terms of Section 7.07.

 

SECTION 7.10.  Governing Law.  This Agreement and each other Loan Document shall
be governed by, and construed in accordance with, the internal Law of the State
of Oklahoma.

 

30

--------------------------------------------------------------------------------


 

SECTION 7.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 7.12.  Waiver of Jury Trial.  Both the Borrower and SNB hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any Loan Document, the Advances or the actions of SNB in the
negotiation, administration, performance or enforcement thereof.

 

SECTION 7.13.  Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submitsto the nonexclusive jurisdiction of any
Oklahoma state court or federal court of the United States of America sitting in
Oklahoma, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such Oklahoma state
court or, to the extent permitted by law, in such federal court. The Borrower
hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 7.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or the Note in the courts of any jurisdiction.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Note in any
Oklahoma state or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

HILAND HOLDINGS GP, LP, a Delaware limited partnership

 

 

 

 

By:

Hiland Partners GP Holdings, LLC, its general partner

 

 

 

 

By :

 

 

31

--------------------------------------------------------------------------------


 

 

Name :

Matthew S. Harrison

 

Title:

Vice President-Finance, Chief Financial Officer and Secretary

 

 

 

 

THE SECURITY NATIONAL BANK OF ENID

 

 

 

 

 

 

 

By :

 

 

 

Brad B. Blankenship, President

 

32

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 4.01(a)

-

Jurisdictions

 

 

 

Schedule 4.01(c)

-

Adverse Changes

 

 

 

Schedule 4.01(d)

-

Litigation

 

 

 

Schedule 4.01(e)

-

Employee Benefit Plans

 

 

 

Schedule 4.01(i)

-

Ownership of Properties

 

 

 

Schedule 4.01(k)

-

Subsidiaries

 

 

 

Schedule 4.01(l)

-

Taxes

 

 

 

Schedule 5.02(e)

-

Liens

 

--------------------------------------------------------------------------------